DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. US Pub 2019/0303344 (hereafter Kong) in view of Volpe et al. US Patent 11,314,635 (hereafter Volpe) and further in view of Kanno et al. US Pub 2019/0179567 (hereafter Kanno).

As per claim 1, Kong teaches the invention substantially as claimed including an apparatus comprising: a communication fabric configured to route transactions between source circuits and a system memory (para[0023, 0026], dynamic mapping 106 create mappings to route data requests within the respective virtual channel data request flow to various instances of acceleration logic, where the acceleration logic sends the write requests to memory 115);
a processing circuit configured to: generate a particular transaction to write data to a particular location in the system memory (para[0020, 0039], processor 102 comprising virtual machines generate data requests including write requests to memory locations of memory 106);
send the particular transaction to the system memory using the communication fabric (para[0023, 0026], the dynamic mapping maps the request to the acceleration logic, which sends the requests to memory);
 (para[0033-0034], the response 3 associated with the request 220c, indicate that the protect write requests have been successfully written to the memory, and the request is removed from the response monitor).
Kong does not explicitly teach store, into a pending request buffer, a pending request associated with the particular transaction; allocate, in a write table, a particular write entry corresponding to the particular transaction; and in response to the allocation of the particular write entry, remove the pending request from the pending request buffer.
However, Volpe teaches store, into a pending request buffer, a pending request associated with the particular transaction; remove the pending request from the pending request buffer (col 16, 54-67, FIG. 7, write request buffer 722 holds each write request as an entry in the buffer (store) until the request is processed and dispatched by a transaction order control circuit (remove from the buffer), each request include a unique transaction identification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Volpe’s teaching to Kong’s invention in order to provide memory technologies that improves overall performance and reduces cost by minimizing the write operations to each page or subpage of the memory while meeting the needs of users (col 3, line 17-28).
Kong and Volpe do not explicitly teach allocate, in a write table, a particular write entry corresponding to the particular transaction; and in response to the allocation of the particular write entry.
However, Kanno teaches allocate, in a write table, a particular write entry corresponding to the particular transaction (para[0082-0084, 0137], the controller 4 allocates a plurality of blocks (free blocks) selected from the free block pool as the write destination blocks to which the write data received from the host 2 should be written);
and in response to the allocation of the particular write entry, remove the pending request (para[010, 0142, 0151-0153], when the write request block identifier and buffer address is allocated to the flash storage device, and the write operation is finished, then notify host that the write data stored in the UWB region is unnecessary, and releases the storage area in the UWB region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kanno’s teaching to Kong and Volpe’s invention in order to release the storage area in the unified write buffer region when the unnecessary data is stored to reuse the release storage area as a storage area for the new write data to be written to the write destination block (para[0008, 0151]).

As per claim 2, Kong, Volpe and Kanno teach the apparatus of claim 1, Kong teaches wherein the processing circuit is further configured to: generate a different transaction to write data to a different location in the system memory (para[0023, 0026], dynamic mapping 106 create mappings to route data requests within the respective virtual channel data request flow to various instances of acceleration logic, where the acceleration logic sends the write requests to memory 115); 
and send the different transaction to the system memory using the communication fabric (para[0023, 0026], the dynamic mapping maps the request to the acceleration logic, which sends the requests to memory);
In addition, Volpe teaches store, into the pending request buffer, a different pending request associated with the different transaction; maintain the different pending request in the pending request buffer (col 16, 54-67, FIG. 7, write request buffer 722 holds each write request as an entry in the buffer (store) until the request is processed and dispatched by a transaction order control circuit (remove from the buffer), each request include a unique transaction identification).
In addition, Kanno teaches in response to a determination that all entries in the write table have been allocated, maintain the different pending request (para[0147, 0151], when the write destination block is fully filled with data, maintain the new write request until release the UWB region to be reused);
wherein the different transaction is sent with a tag identifying a different pending request entry that is storing the different pending request and the particular transaction is sent with a tag identifying the particular write entry (para[0096-0097], flash storage manager stores a write request with the data to be written, a tag and a block identifier).

As per claim 3, Kanno teaches wherein the processing circuit is further configured, in response to receiving a response indicating that the particular transaction has been performed, to deallocate the particular write entry from the write table (para[0125, 0142], when the write operation is finished, notify host that data is unnecessary, and the corresponding UWB region is released).

As per claim 4, Kong teaches further comprising a bridge circuit configured to relay transactions between the processing circuit and the communication fabric (para[0026, 0030], traffic management response monitor receives the data request from the virtual channels data request flows and the data request within each virtual channel flow go through a dynamic mapping).

As per claim 5, Kong teaches wherein the processing circuit includes a plurality of communication channels to the bridge circuit; and wherein the bridge circuit includes: a single communication channel to the communication fabric; and support for a plurality of virtual communication channels that use the single communication channel (para[0036, 0039], the process implemented by the traffic management response monitor 212 of the hardware accelerator 210 may be referred to as “slicing” on the physical channel to avoid blocking and undo delays, thus the multiple virtual channels uses the single physical channel).

As per claim 6, Volpe teaches maintain the pending request in the pending request buffer; and delay sending the particular transaction to the system memory (col 16, 54-67, FIG. 7, write request buffer 722 holds each write request as an entry in the buffer (store) until the request is processed and dispatched by a transaction order control circuit (remove from the buffer), each request include a unique transaction identification).
In addition, Kanno teaches wherein the processing circuit is further configured, prior to allocating the particular write entry in the write table, to: in response to a determination that a given write entry in the write table is allocated to a different transaction to the particular location (para[0147, 0151], when the write destination block is fully filled with data, maintain the new write request until release the UWB region to be reused);

As per claim 7, Kanno teaches wherein the processing circuit is further configured to: deallocate the given write entry in response to receiving an indication that the different transaction has completed; and in response to the deallocation of the given write entry, allocate the particular write entry to the particular transaction (para[0125], when the writing operation is finished, the host releases the UWB region associated with the write destination block, and reuse the released UWB region for another write destination block).
As per claim 8, Kong teaches the invention substantially as claimed including a method, comprising: wherein the pending request entry is associated with a particular transaction to write data to a particular location in a system memory (para[0020, 0039], processor 102 comprising virtual machines generate data requests including write requests to memory locations of memory 106);
queuing, by the processing circuit, the particular transaction in a bridge circuit to be sent to the system memory (para[0020, 0033-0036, 0039, 0046], FIG. 2, a particular write requests (write requests to memory locations of memory) are stored in the traffic management response monitor queue, and the monitor delays sending any protect write requests for virtual channel data request flow until a response has been received).
Kong does not explicitly teach allocating, by a processing circuit, a pending request entry in a pending request buffer; allocating, by the processing circuit, a particular write entry in a write table wherein the particular write entry is associated with the particular location; and in response to allocating the particular write entry, deallocating, by the processing circuit, the pending request entry from the pending request buffer.
However, Volpe teaches allocating, by a processing circuit, a pending request entry in a pending request buffer; deallocating, by the processing circuit, the pending request entry from the pending request buffer (col 16, 54-67, col 17, line 1-31, FIG. 7, write request buffer 722 holds each write request as an entry in the buffer (store) until the request is processed and dispatched by a transaction order control circuit (remove from the buffer), each request include a unique transaction identification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Volpe’s teaching to Kong’s invention in order to provide memory technologies that improves overall performance and reduces cost by minimizing the write operations to each page or subpage of the memory while meeting the needs of users (col 3, line 17-28).
Kong and Volpe do not explicitly teach allocating, by the processing circuit, a particular write entry in a write table wherein the particular write entry is associated with the particular location; and in response to allocating the particular write entry. 
However, Kanno teaches allocating, by the processing circuit, a particular write entry in a write table wherein the particular write entry is associated with the particular location (para[0082-0084, 0137], the controller 4 allocates a plurality of blocks (free blocks) selected from the free block pool as the write destination blocks to which the write data received from the host 2 should be written);
and in response to allocating the particular write entry, deallocating, by the processing circuit, the pending request entry (para[010, 0142, 0151-0153], when the write request block identifier and buffer address is allocated to the flash storage device, and the write operation is finished, then notify host that the write data stored in the UWB region is unnecessary, and releases the storage area in the UWB region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kanno’s teaching to Kong and Volpe’s invention in order to release the storage area in the unified write buffer region when the unnecessary data is stored to reuse the release storage area as a storage area for the new write data to be written to the write destination block (para[0008, 0151]).

As per claim 15, it is an apparatus claim of claim 8 above, thus it is rejected for the same rationale.

As per claim 19, Kong teaches wherein the processing circuit is further configured to: wherein the different pending request entry corresponds to a different transaction to write data to a different location in the system memory (para[0023, 0026], dynamic mapping 106 create mappings to route data requests within the respective virtual channel data request flow to various instances of acceleration logic, where the acceleration logic sends the write requests to memory 115).
In addition, Volpe teaches allocate a different pending request entry in the pending request buffer; maintain the different pending request entry in the pending request buffer (col 16, 54-67, FIG. 7, write request buffer 722 holds each write request as an entry in the buffer (store) until the request is processed and dispatched by a transaction order control circuit (remove from the buffer), each request include a unique transaction identification).
In addition, Kanno teaches in response to a determination that all entries in the write table have been allocated, maintain the different pending request entry (para[0147, 0151], when the write destination block is fully filled with data, maintain the new write request until release the UWB region to be reused);


Claim(s) 9, 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong in view of Volpe and Kanno as applied to claim 8 above, and further in view of Van Gaasbeck US Patent 9,710,180 (hereafter VanGaasbeck).

As per claim 9, Kong, Volpe and Kanno teach the method of claim 8, but they do not explicitly teach wherein allocating the particular write entry includes: generating a hash value using the particular location; and comparing the hash value to one or more values stored in the write table.
However, VanGaasbeck teaches allocating the particular write entry includes: generating a hash value using the particular location; and comparing the hash value to one or more values stored in the write table (col 7, line 55-67, col 8, line 1-25, col 9, line 1-17, FIG. 3, receive a request to write data to an address, and generate a write address hash from the address, and determine whether the write address hash already exists in the write history).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate VanGaasbeck’s teaching to Kong, Volpe and Kanno’s invention in order to provide a method for controlling wear level operation in memory to avoid repeated writes to the same memory location which may prematurely wear out the memory location while other memory locations of the memory may be still be intact (col 1, 19-25).

As per claim 12, Kong, Volpe, Kanno and VanGaasbeck teach the method of claim 9, and Gaasbeck teaches further comprising in response to determining that the hash value is not currently stored in the write table, select an available write entry to allocate (col 7, line 55-67, col 8, line 1-25, col 9, line 1-17, FIG. 3, receive a request to write data to an address, and generate a write address hash from the address, and determine whether the write address hash already exists in the write history, and if write address hash does not exist in the write history, then store the hash in the write history).

As per claim 16, Kong, Volpe and Kanno teach the apparatus of claim 15, but they do not explicitly teach wherein to store the particular value in the particular write entry, the processing circuit is further configured to generate the particular value using a hash of the particular location.
However, VanGaasbeck teaches to store the particular value in the particular write entry, the processing circuit is further configured to generate the particular value using a hash of the particular location (col 7, line 55-67, col 8, line 1-25, col 9, line 1-17, FIG. 3, receive a request to write data to an address, and generate a write address hash from the address, and determine whether the write address hash already exists in the write history).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate VanGaasbeck’s teaching to Kong, Volpe and Kanno’s invention in order to provide a method for controlling wear level operation in memory to avoid repeated writes to the same memory location which may prematurely wear out the memory location while other memory locations of the memory may be still be intact (col 1, 19-25).

Allowable Subject Matter
Claims 10-11, 13-14, 17-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195